Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  February 4, 2011                                                  Robert P. Young, Jr.,
                                                                              Chief Justice

  141624                                                            Michael F. Cavanagh
  141629                                                                  Marilyn Kelly
  TRENDA JONES, Successor Personal                                  Stephen J. Markman
                                                                    Diane M. Hathaway
  Representative and Co-Personal                                        Mary Beth Kelly
  Representative, BOOKER T. JONES,                                      Brian K. Zahra,
  Co-Personal Representative, and                                                  Justices
  MARGARET A. JONES, Co-Personal
  Representative, of the Estate of JAMAR
  CORTEZ JONES,
               Plaintiffs-Appellees,
  v                                            SC: 141624
                                               COA: 288710
                                               Wayne CC: 03-327528-NH
  DETROIT MEDICAL CENTER and
  SINAI-GRACE HOSPITAL,
            Defendants-Appellants,
  and
  DANNY F. WATSON, M.D., and
  WILLIAM M. LEUCHTER, P.C.,
               Defendants-Appellees.
  _________________________________________/
  TRENDA JONES, Successor Personal
  Representative and Co-Personal
  Representative, BOOKER T. JONES,
  Co-Personal Representative, and
  MARGARET A. JONES, Co-Personal
  Representative, of the Estate of JAMAR
  CORTEZ JONES,
               Plaintiffs-Appellees,
  v                                            SC: 141629
                                               COA: 288710
                                               Wayne CC: 03-327528-NH
  DETROIT MEDICAL CENTER and
  SINAI-GRACE HOSPITAL,
            Defendants-Appellees,
  and
  DANNY F. WATSON, M.D., and
  WILLIAM M. LEUCHTER, P.C.,
             Defendants-Appellants.
  _________________________________________/
                                                                                                              2



        On order of the Court, the applications for leave to appeal the May 20, 2010
judgment of the Court of Appeals are considered, and they are GRANTED. The parties
shall include among the issues to be briefed: (1) whether the probability of injury is a
proper consideration in determining proximate causation, and (2) whether partial
summary disposition may be granted to the plaintiff with regard to proximate causation
where the negligence of the defendant has not been established.

        The Michigan Association for Justice and the Michigan Defense Trial Counsel,
Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the
determination of the issues presented in this case may move the Court for permission to
file briefs amicus curiae.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        February 4, 2011                    _________________________________________
       d0201                                                                Clerk